Citation Nr: 1546514	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  15-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from June 1953 to June 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened a previously denied claim of service connection for a right knee disability and denied the underlying claim on the merits.  As "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened...," the issues have been characterized to reflect the proper procedural posture.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in an unappealed August 1996 rating decision on the grounds that no injury in service was shown, and no current disability was established.

2.  Evidence received since August 1996 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening of a previously denied claim of service connection for a right knee disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

As is noted above, the RO has reopened the previously denied claim with regard to the right knee.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In August 1996, based upon a copy of the Veteran's April 1956 examination for separation from service, the RO denied service connection for a right knee disability.  The RO essentially determined that there was no evidence of an in-service injury, or evidence of a current, chronic right knee disability.

Since August 1996, the Veteran has submitted, or VA has obtained on his behalf, extensive private medical records documenting a history of right knee degenerative changes and a March 2009 total right knee replacement surgery.  A VA examination noting a current right knee disability was also obtained in July 2012.

This evidence is new as it was not created at the time of the 1996 decision, and contains information not previously considered.  Further, it is material because it directly addresses one of the bases for the 1996 denial-the presence of a current disability.  It need not address all the prior reasons for denial; it is sufficient that it raises the possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. 
 App. 110 (2010).  

Accordingly, reopening of the previously denied claim of service connection for a right knee disability was appropriate.  Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of a previously denied claim of service connection for a right knee disability is granted.

REMAND

In July 2012, a VA examiner reviewed the claims file and opined that the currently diagnosed right knee disability, status post total knee replacement, was not related to service.  He reasoned that there was "no evidence" of injury in service, and the separation examination was normal.  

The Board notes that the Veteran's service treatment records are unavailable, as they were housed in that section of the National Personnel Records Center's St. Louis storage facility which burned in a 1973 fire.  Army records prior to 1959 were destroyed almost in their entirety.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Veteran has reported that he injured his right knee during Airborne training at Fort Benning, Georgia, in 1954.  The Veteran is competent to report an injury and his medical history.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  His DD Form 214 reveals that he was awarded the Parachutist Badge.  As his report of injury is entirely consistent with the facts and circumstances of his service, a right knee injury in service is conceded.  

The VA examiner's statement that there is "no evidence" of an in-service injury is inaccurate, therefore, and his rationale fails, rendering the nexus opinion inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On remand, a new examination and medical opinion which considers both the lay and medical evidence is required.

The Veteran has also stated that he self-treated his knee pain and problems over the years, using over the counter medications.  The problem was progressive, however, and he did eventually seek professional medical care.  Such is at least partially documented in the current record, from 2009 to the present.  Review of his reports of private treatment reveal, however, that there may be outstanding private records relevant to the current claim.

The Veteran identified Dr. DHJ at Brookwood Orthopedics as having treated him for his right knee problems.  Records obtained from those sources in May 2012 document his treatment from January 2009 through April 2011.  However, the earliest record refers to prior visits ("seen maybe about a year or so ago..."), records of which have not been obtained.  It is not clear if all records available were produced in response to VA's request, or if only a limited time period (2008 to the present) was supplied.  An additional request for all records prior to January 2009 must be made.

Further, in connection with another claim, the Veteran reported treatment by Dr. JVD at the Kirklin Clinic of UAB Health Services.  This appears to be the Veteran's current primary care provider.  It is not indicated when treatment began, or what conditions were treated, but it is possible that relevant information is contained in the provider's records.  On remand, efforts must be made to obtain such.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Veteran and seek properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. DHJ/Brookwood Orthopedics and Dr. JVD/Kirklin Clinic, as well as any other private care providers who have treated him for a right knee disability.

Upon receipt of such, take appropriate action to contact the identified providers and request complete treatment records.  With regard to Dr. DHJ, records from prior to January 2009 must be specifically requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completion of the above, schedule the Veteran for a VA Joints examination.  The claims file must be reviewed in conjunction with the examination.  

The examiner must opine as to whether it is at least as likely as not that any current right knee disability is caused or aggravated by military service.  Discussion must address whether the degenerative conditions which necessitated a total knee replacement were caused or aggravated by service.

Note that the lack of documented treatment in service cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed knee disability.  In fact, the examiner is notified that the fact of right knee injury during parachute training is conceded based on the available personnel records, and that parachute training is considered to lend itself to cumulative trauma in and of itself. Additionally, the Veteran's lay statements to the effect that he self-treated his knee pain and problems over the years, using over the counter medications, but that the problem was progressive, must also be considered.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


